UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1296


ANITA THOMAS,

                Plaintiff – Appellant,

          v.

CUMBERLAND COUNTY SCHOOLS; VANSTORY HILLS ELEMENTARY SCHOOL;
BETTY MUSSELWHITE,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (5:09-cv-00359-FL)


Submitted:   June 16, 2011                   Decided:    June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anita Thomas, Appellant Pro Se. Webster Glenn Harrison, MCANGUS
GOUDELOCK & COURIE LLC, Raleigh, North Carolina; Amy Yager
Jenkins, MCANGUS GOUDELOCK & COURIE LLC, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anita   Thomas     appeals    the   district   court’s      order

denying Thomas’s motion to be relieved from a stipulation of

dismissal.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.    Thomas v. Cumberland Cnty. Sch., No. 5:09-cv-

00359-FL   (E.D.N.C.   Mar.    18,   2011).     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                     2